ICJ_050_BarcelonaTraction1962_BEL_ESP_1966-11-23_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 23 NOVEMBRE 1966

1966

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 23 NOVEMBER 1966
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 23 novembre 1966, C.I.J. Recueil 1966, p. 507.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 23 November 1966, I.C.J. Reports 1966, p. 507.

 

Sales number 304

 

 

 
507

INTERNATIONAL COURT OF JUSTICE

YEAR 1966

23 November 1966

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

Having regard to the Order of 12 January 1966 fixing the time-limits
for the filing of the Reply of the Government of Belgium and the Rejoin-
der of the Government of Spain;

Whereas, by a letter dated 7 October 1966 and received and filed in the
Registry on 13 October 1966, the Agent for the Government of Belgium,
for the reasons therein set out, requested an extension of six months of
the time-limit, fixed at 30 November 1966, for the filing of the Reply;

Whereas, on 13 October 1966, a certified true copy of the aforemen-
tioned letter was transmitted to the Agent for the Government of
Spain who was asked to make known the views of that Government
on the request;

Whereas, by a letter dated 25 October 1966, the Agent for the Govern-
ment of Spain stated that that Government raised no objection to the

4

1966
23 November
General List:
No. 50
BARCELONA TRACTION (ORDER OF 23 XI 66) 508

principle of an extension of the time-limit fixed for the filing of the Reply
and further stated that the Spanish Government could but leave to the
Court’s appraisal the duration of the extension to be granted,

Extends to 24 April 1967 the time-limit for the filing of the Reply of the
Government of Belgium and to 2 October 1967 the time-limit for the
filing of the Rejoinder of the Government of Spain.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-third day of November, one
thousand nine hundred and sixty-six, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of Belgium and to the Government of Spain, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) S. AQUARONE,
Registrar.
